Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Claims 21-24 and 27-40 (on the elected species) have been examined on the merits.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 21-24 and 27-40 are rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Vikhrieva (US 20090175973). 
A method of increasing exosomal BDNF (brain-derived neurotrophic factor) in blood of a mammal in need thereof comprising administering to the mammal a composition (in the form of a solid or liquid) comprising an extract from the whole coffee fruit (i.e. other names for coffee fruit are coffee berries and coffee cherries-also please note that the whole coffee fruit would inherently/intrinsically contain the claimed plant parts therein) and wherein the extract contains the claimed compound therein and wherein the composition is formulated within a nutritional acceptable carrier to be administered within various claimed amount/ranges to a mammal therein is claimed. 
Vikhrieva teaches a composition (the composition is in the form of a solid or liquid or food or beverage-see paragraph 0026) comprising a whole coffee fruit/cherry extract [please note that the cited reference’s whole coffee fruit/cherry extract within paragraphs 0022-0025 and 0031 is the same whole coffee fruit/cherry extract as the claimed invention’s extract therein and also please note that the whole plant of the coffee reads upon the instantly claimed invention because the whole plant encompasses the portion of the pulp or husk or hull or mucilage of the plant- also the cited reference’s extract can also be in a powered/solid form-see paragraph 0015] and [further note that cited reference’s whole coffee fruit/cherry extract within paragraph 0031 is obtained by extracting the same claimed whole coffee fruit/cherry extract with the same claimed solvent of an organic solvent or an aqueous water] which appears to  species with adding the same solvents of an organic solvent or aqueous water in the same manner as disclosed in Applicant's originally filed specification in paragraphs 0030 and 0037, Vikhrieva's purification process steps would also inherently obtain the claimed extract of a whole coffee fruit/cherry having the same claimed active ingredients therein within the same amount/ranges and having the same properties therein (please note that the cited reference in paragraph 0025 also discloses compounds contained within its extract) .  Moreover, please note also that chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112. 01(II)).  Consequently, the instantly claimed same composition (in the form of a solid or liquid) comprising an extract from the whole coffee fruit/cherry formulated within a carrier 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103. 
Also, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 21-23, 27-29, 31-33 and 36 e.g. of increasing exosomal BDNF (brain derived neurotrophic factor) in the blood) would be inherent upon such administration of the same claimed composition to a subject to treat diabetes or diabetes related conditions such as cardiovascular disease.  Moreover, the adjustment of a particular conventional working condition therein (e.g. determining suitable amounts/concentrations of each active ingredient within the claimed method’s composition, the dosage and the form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
.

Claims 21-24 and 27-40 are rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Tuttle (“Controlling blood sugar with cinnamon and coffee berry”, 20 life extension December 2005 and pages 20-25). 
A method of increasing exosomal BDNF (brain-derived neurotrophic factor) in blood of a mammal in need thereof comprising administering to the mammal a composition (in the form of a solid or liquid) comprising an extract from the whole coffee fruit (i.e. other names for coffee fruit are coffee berries and coffee cherries-also please note that the whole coffee fruit would inherently/intrinsically contain the claimed plant parts therein) and wherein the extract contains the claimed compound therein and wherein the composition is formulated within a nutritional acceptable carrier to be administered within various claimed amount/ranges to a mammal therein is claimed. 
Tuttle teaches a composition (the composition is in the form of a coffee beverage-see pages 23-24 under Coffee Berry Cuts Diabetes Risk) comprising a whole coffee fruit/ berry extract [please note that the cited reference’s whole coffee fruit/berry extract within pages 23-24 is the same whole coffee fruit/berry extract as the claimed invention’s extract therein and also please note that the whole plant of the coffee reads  species with adding the same solvents of an aqueous water in the same manner as disclosed in Applicant's originally filed specification in paragraphs 0030 and 0037, Tuttle's purification process steps would also inherently obtain the claimed extract of a whole coffee fruit/berry having the same claimed active ingredients therein within the same amount/ranges and having the same properties therein (please note that the cited reference in pages 23-24 also discloses compounds contained within its extract) .  Moreover, please note also that chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103. 
Also, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 21-23, 27-29, 31-33 and 36 e.g. of increasing exosomal BDNF (brain derived neurotrophic factor) in the blood) would be inherent upon such administration of the same claimed composition to a subject to treat diabetes or metabolic syndrome.  Moreover, the adjustment of a particular conventional working condition therein (e.g. determining suitable amounts/concentrations of each active ingredient within the claimed method’s composition, the dosage and the form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Response to Arguments
Applicants' arguments presented within the 01 February 2022 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655